                        UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA

                                CASE No. 7:21-CV-00035-D



PRIMERICA LIFE INSURANCE                          )
COMPANY                                           )
                 Plaintiff,                       )     ORDER ENTERING
                                                  )     DEFAULT
              v.                                  )
                                                  )
WINFIELD SMITH, individually,                     )
MICHALE MARABLE, SR., individually, and           )
BENAJMIN R. WARRICK, in his capacity as           )
Administrator of the Estate of Barbara Ann Smith, )
                                                  )
                      Defendants.                 )
                                                  )

       Upon Motion for Entry of Default by Plaintiff Primerica Life Insurance Company, it is

hereby ORDERED that default be entered against Michale Marable, Sr. and Winfield Smith.

       This the ___
                 17 day of ___________,
                             August     2021.




                                                  ____________________________________
                                                  Peter A. Moore, Jr.,
                                                  Clerk of Court




          Case 7:21-cv-00035-D Document 14 Filed 08/17/21 Page 1 of 1
